*318Opinion by
Johnson, J.
It was stipulated that the merchandise consists of salted beef the same in all material respects as that the subject of- Abstract 58200. In view of the stipulation and on authority of the decision cited, it was held that the salted beef imported prior to December 1, 1951, was dutiable upon the basis of the net weight of the beef, as returned by the collector, less 1.5 pounds of salt, liquids, drippings, and other materials per 100 pounds, and that the salted beef imported after December 1, 1951, was dutiable upon the basis of the net weight, as returned by the collector, less 2.4 pounds of salt, liquids, drippings, and other materials per 100 pounds.